DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2021 and 01/17/2020 have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determining an applicable limit value for the signal propagation time”
 in method claim 13.
“a central monitoring unit configured to determine an applicable limit value for the signal propagation time at the at least one position based on the currently determined system parameter values” in apparatus/system claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 13: limitation(s) “determining an applicable limit value for the signal propagation time”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, (see pg. 16 - Said central monitoring unit UW can be implemented as a discrete unit or more specifically a discrete module in the electronic device BE. Alternatively, the central monitoring unit UW can be incorporated in a system unit (not shown in Figure 1) of the electronic device BE, such as e.g. a CPU, a processor, etc., and be implemented thereby as a functional unit in the overall system GS).  However, it is not clear if a general purpose processor/cpu or a specific processor need be programmed with a specific programming/algorithm such as stored database lookup or arithmetic calculation etc. to achieve the function. The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function. For further examination, broadest reasonable interpretation have been applied for said claim limitation(s).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim(s) 22: limitation(s) “a central monitoring unit configured to determine an applicable limit value for the signal propagation time at the at least one position based on the currently determined system parameter values”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. The specification describes “a central monitoring unit” by box UW in Fig. 1 performing this function (see pg. 16 - Said central monitoring unit UW can be implemented as a discrete unit or more specifically a discrete module in the electronic device BE. Alternatively, the central monitoring unit UW can be incorporated in a system unit (not shown in Figure 1) of the electronic device BE, such as e.g. a CPU, a processor, etc., and be implemented thereby as a functional unit in the overall system GS).  However, it is not clear if a general purpose processor/cpu or a specific processor need be programmed with a specific programming/algorithm such as stored database lookup or arithmetic calculation etc. to achieve the function. The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function. Furthermore, a claim which has to be considered as being "configured to" carry out method steps, is not actually carrying out those method steps, only capable of performing an algorithm and therefore, the unperformed method steps do not form part of the apparatus claim limitation in actuality. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim(s) 2: recite a limitation "a signal propagation time at least one position of the electronic device" which lacks clarity regarding relationship between “signal propagation time” and “at least one position”. Examiner assumes “a signal propagation time at at least one position of the electronic device”

Dependent Claim(s) 14-21 and 23-31 not specifically addressed share the same 112(b) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 13-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 13 and 22, as described above, the specification shows “a central monitoring unit” by box UW in Fig. 1 performing function “determining an applicable limit value for the signal propagation time”. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the process is not described with sufficient details (e.g., the processor and/or the programming algorithm) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 14-21 and 23-31 not specifically addressed share the same 112(a) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20130013247; hereinafter Sato).
Regarding claim 13, Sato discloses in figure(s) 1-8 a method for predictive maintenance of an electronic device which is implemented as an integrated circuit (clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit having a detection target circuit portion where a test is executed), the electronic device having, at at least one position, sensors via which current values of system parameters and of a signal propagation time at the at least one position are determined during operation (measurement unit 9 in fig. 1; claim 1: "a measurement unit that measures a temperature and a voltage of where the detection target circuit portion is;"), the method comprising: 
interrogating, by a central monitoring unit (control 3/device 1 in fig. 1; clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit) mounted in the electronic device (circuit under test 2; fig. 1), the system parameter values (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit) and signal propagation time values (@33 delay degradation D or @31 Frequency F in fig. 1; para. 100 - "test patterns for observing delay degradation amount"; fig. 3) currently detected by the sensors (units 9, 31, 33) at the at least one position (@2; clm. 1 - where the detection target circuit portion is;"); 

    PNG
    media_image1.png
    677
    517
    media_image1.png
    Greyscale

determining temperature and voltage at the at least one position of the electronic device as system parameters (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit; T0, V0 in step ST102 in fig. 3) and determining an applicable limit value for the signal propagation time (delay degradation threshold in step ST112 in fig. 3) at the at least one position based on the currently determined system parameter values; 
sending an indication (para. 113 - judgment of warning and judgment of error; log information in fig. 4 for operator of the device) to a superordinate level (@1 or to board/system in ST010 in figs. 1-2; para. 119 - test are transmitted from the test control unit 7 to the whole control unit 5. And the log writing unit 27 writes the transmitted F.sub.MAX at T.sub.c and V.sub.c of the present test in log), if an applicable limit value is exceeded (calculate delay degradation amount - threshold in step ST112 in fig. 3) by the currently detected value of the signal propagation time at the at least one position (para. 113 - in step ST103 or ST113 in FIG. 3 … two threshold values for judgment may be adopted, one for the judgment of warning and the other for judgment of error).

Regarding claim 14, Sato discloses in figure(s) 1-8 the method as claimed in claim 13, wherein the sensors mounted in the electronic device at the at least one position are combined in at least one monitoring element (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 15, Sato discloses in figure(s) 1-8 the method as claimed in claim 13, wherein determination of the applicable limit value for the signal propagation time at the at least one position is performed such that the applicable limit value is below a critical value for the signal propagation time at the at least one position (para. 124 -  control unit 3 may be realized as a microcomputer or an FPGA (Field Programmable Gate Array.) Particularly, when the circuit under test 2 includes a storing unit 11, the initial F.sub.MAX (before degradation) may be obtained by executing the first test at the manufacturing test of the step ST008, not at the board/system test in the step ST010 in the flow of FIG. 2, to store the F.sub.MAX in the storing unit 11; abs. - decision unit that judges whether the test is executed within an allowable test timing in the detection target circuit portion at each test operation frequency and decides a maximum test operation frequency and calculation unit that converts a maximum test operation frequency into that at a standard temperature and voltage and calculates a degradation amount).

Regarding claim 16, Sato discloses in figure(s) 1-8 the method as claimed in claim 14, wherein determination of the applicable limit value for the signal propagation time at the at least one position is performed such that the applicable limit value is below a critical value for the signal propagation time at the at least one position (para. 102 - for delay faults, a single test can detect the delay of only the longest path which is rate-limiting).

Regarding claim 17, Sato discloses in figure(s) 1-8 the method as claimed in claim 13, wherein during operation the system parameter values and signal propagation time values currently determined by the sensors at the at least one position are interrogated by the central monitoring unit continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 18, Sato discloses in figure(s) 1-8 the method as claimed in claim 14, wherein during operation the system parameter values and signal propagation time values currently determined by the sensors at the at least one position are interrogated by the central monitoring unit continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 19, Sato discloses in figure(s) 1-8 the method as claimed in claim 15, wherein during operation the system parameter values and signal propagation time values currently determined by the sensors at the at least one position are interrogated by the central monitoring unit continuously (para. 14 - judging the operation performance of semiconductor integrated circuits with more accuracy even when test environment varies) or during predefined periodic self-test phases (para. 3 - Built-In Self-Test (BIST) is proposed as a testing method).

Regarding claim 20, Sato discloses in figure(s) 1-8 the method as claimed in claim 13, wherein sensors are employed which are used to minimize power dissipation (para. 85 - keep the RO 59 from degradation while the monitor block circuits 21.sub.1 and 21.sub.2 are not used, by adding a power cut circuit 63 which disconnects power while not in use to each of the monitor block circuit 21.sub.1 and 21.sub.2.) and determine the system parameters and the signal propagation time at the at least one position.

Regarding claim 21, Sato discloses in figure(s) 1-8 the method as claimed in claim 13, wherein the integrated circuit comprises one of an application-specific integrated circuit (ASIC) and a field programmable gate array (FPGA) (para. 124 - control unit 3 may be realized as a microcomputer or an FPGA Field Programmable Gate Array).

Regarding claim 22, Sato discloses in figure(s) 1-8 a system for performing predictive maintenance (clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit having a detection target circuit portion where a test is executed) of an electronic device implemented as an integrated circuit (circuit under test 2; fig. 1), the system comprising: 
sensors (measurement unit 9, units 31, 33 in fig. 1; claim 1: "a measurement unit that measures a temperature and a voltage of where the detection target circuit portion is;") for determining current values of system parameters (T, V @9 in fig. 1; clm. 1 - temperature T and the voltage V measured by the measurement unit) and a signal propagation time (@33 delay degradation D or @31 Frequency F in fig. 1; para. 100 - "test patterns for observing delay degradation amount"; fig. 3) at least one position of the electronic device (@2; clm. 1 - where the detection target circuit portion is;"); 
a central monitoring unit (control 3/device 1 in fig. 1; clm. 1 - A semiconductor device for detecting degradation which occurs in a semiconductor integrated circuit) which is configured to interrogate the system parameter values (T,V) and signal propagation time (D,F) values currently determined by the sensors at the at least one position of the electronic device (para. 97 – “judging degradation when the design operation margin decreased to the threshold limit due to delay degradation, as expressed the following equation (7)"), temperature and voltage at the at least one position of the electronic device being determined as system parameters (T0, V0 in step ST102 in fig. 3), configured to determine an applicable limit value for the signal propagation time (delay degradation threshold in step ST112 in fig. 3) at the at least one position based on the currently determined system parameter values, and configured to (calculate delay degradation amount - threshold in step ST112 in fig. 3).

Regarding claim 23, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitoring unit is further configured to send indications to a superordinate level (@1 or board/system in ST010 in figs. 1-2; para. 119 - test are transmitted from the test control unit 7 to the whole control unit 5. And the log writing unit 27 writes the transmitted F.sub.MAX at T.sub.c and V.sub.c of the present test in log) if the applicable limit value is exceeded (calculate delay degradation amount - threshold in step ST112 in fig. 3) by the currently determined value of the signal propagation time at the at least one position (para. 113 - in step ST103 or ST113 in FIG. 3 … two threshold values for judgment may be adopted, one for the judgment of warning and the other for judgment of error).

Regarding claim 24, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, further comprising: at least one monitoring element in which the sensors mounted in the electronic device at the at least one position are combined (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 25, Sato discloses in figure(s) 1-8 the system as claimed in claim 23, further comprising: at least one monitoring element in which the sensors (units 45 & 47 combined within unit 9; fig. 1).

Regarding claim 26, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized as sensors for determining current values of system parameters at the at least one position of the electronic device.

Regarding claim 27, Sato discloses in figure(s) 1-8 the system as claimed in claim 23, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized as sensors for determining current values of system parameters at the at least one position of the electronic device.

Regarding claim 28, Sato discloses in figure(s) 1-8 the system as claimed in claim 24, wherein at least one sensor for determining current temperature values (para. 125 - thermal sensor) and one sensor for determining current voltage values (para. 125 - voltage sensor) are utilized as sensors for determining current values of system parameters at the at least one position of the electronic device.

Regarding claim 29, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitoring unit is implemented as a discrete unit (control 3/device 1).

Regarding claim 30, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, wherein the central monitoring unit is incorporated in a system unit (semiconductor device 1 or  board/system ST010; figs. 1-2).

Regarding claim 31, Sato discloses in figure(s) 1-8 the system as claimed in claim 22, wherein the integrated circuit comprises one of an application-specific integrated circuit (ASIC) and a field programmable gate array (FPGA) (para. 124 - control unit 3 may be realized as a microcomputer or an FPGA Field Programmable Gate Array).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 MIRO PANADES et al. (US 20160349316) discloses "method for characterizing the operation of a digital electronic circuit and digital electronic circuit".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868